                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA

ALLIANT ENERGY CORPORATE
SERVICES, INC.,

                    Plaintiff,
                                                    Case No. 1:18-cv-00044
          v.

MOR STRATEGY GROUP, LLC,

                    Defendant.



                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff, Alliant Energy Corporate Services, Inc. (“Plaintiff”), and Defendant, MOR

Strategy Group, LLC (“Defendant”), have reached an agreement to settle the above-caption

action.

          IT IS THEREFORE STIPULATED AND AGREED TO by and between Plaintiff and

Defendant that the Complaint shall be dismissed with prejudice, with each party to bear its own

costs.



By: /s/ Michelle M. Umberger                    By: /s/ Vernon P. Squires
    Michelle M. Umberger                            Vernon P. Squires
    Truscenialyn Brooks                             David M. Caves
    Perkins Coie LLP                                BRADLEY & RILEY PC
    1 East Main Street, Suite 201                   2007 First Avenue SE
    Madison, WI 53703                               P.O. Box 2804
    T: 608-663-7460                                 Cedar Rapids, IA 52406-2804
    F: 608-663-7499                                 vsquires@bradleyriley.com
    mumberger@perkinscoie.com                       dcaves@bradleyriley.com
    tbrooks@perkinscoie.com
                                                    Attorneys for Defendant
     Attorneys for Plaintiff
                                                Dated: October 26, 2018
Dated: October 26, 2108




          Case 1:18-cv-00044-LTS-KEM Document 18 Filed 10/26/18 Page 1 of 2
By: /s/ Brian J. Fagan
    Brian Fagan
    Simmons Perrine Moyer Bergman PLC
    115 3rd Street SE, Suite 1200
    Cedar Rapids, IA 52401-1266
    T: 319-896-4033
    F: 319-366-1917
    bfagan@spmblaw.com

     Attorneys for Plaintiff

Dated: October 26, 2018




                                        -2-
141347246.1
        Case 1:18-cv-00044-LTS-KEM Document 18 Filed 10/26/18 Page 2 of 2
